— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered April 15, 1983, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The sentence imposed upon the defendant, to wit, 11 to 22 years in prison on the robbery charge and one year on the criminal possession of stolen property charge, to run concurrently with each other, was within the statutory limits (see, Penal Law § 70.04 [3]; § 160.15), and was an appropriate exercise of discretion. We therefore decline to disturb the sentence imposed.
*779We have considered the defendant’s other contentions and find them to be without merit. Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.